EXECUTION VERSION


Separation Agreement and General Release
Dated as of March 23, 2020




Louis Weiss
XXXXXXXXXXXXX
XXXXXXXXXXXXX


Dear Lou,


When signed below in the places indicated, the following shall constitute an
agreement (the “Agreement”) between you (“you” or “Executive”) and Shutterstock,
Inc. (“Shutterstock” or the “Company”). Please initial and date each page of
this Agreement where indicated in the footer.


WHEREAS, the Executive is a party to an Amended and Restated Employment
Agreement with the Company dated November 5, 2019 (the “Employment Agreement”);
 
WHEREAS, pursuant to the Employment Agreement, the Executive has been employed
as the Chief Marketing Officer;
 
WHEREAS, the Parties wish to document the Executive’s separation from the
Company and establish the terms of the Executive’s severance arrangement;
 
NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
agree as follows


1.
Your employment will terminate no later than the close of business on June 19,
2020 (the “Separation Date”). You will be paid at your current salary rate of
$450,000 per annum and accrued benefits through the close of business on the
Separation Date. As of the Separation Date, all salary payments from the Company
will cease and any benefits the Executive had as of the Separation Date under
Company-provided benefit plans, programs, or practices will terminate, except as
required by federal or state law or as otherwise provided in this Agreement,
incorporating by reference as necessary any related agreements (including
without limitation the stock option plan, 401K and medical benefits as provided
under Company plans). Between the date of this Agreement and the Separation
Date, Executive will provide transition services as reasonably requested by his
supervisor, and Executive may elect to work remotely unless his supervisor
requests, in his reasonable discretion, that Executive work on-site at
Shutterstock’s New York City headquarters.



2.
Severance.  Notwithstanding anything to the contrary in the Agreement, and
subject to (x) Executive’s timely execution and delivery and non-revocation of
this Agreement, (y) Executive’s timely execution and delivery of the
Confirmation and Release (“Confirmation”) attached hereto as Exhibit A, as
described in Section 3 of this Agreement, and (z) continued compliance with his
promises and covenants hereunder, the Company shall provide Executive with the
following payments and benefits (collectively, the “Separation Benefits”):

a.
Severance Pay: Commencing on sixtieth day after the Separation Date, the Company
shall pay an amount equal to the Executive’s base salary, at the rate of
$450,000 per annum, less all required tax withholdings and other applicable
deductions, in substantially equal installments for the period between the
Separation Date and March 20, 2021, which installments shall be paid in
accordance with the Company’s regular



Initials: LW
Date: April 10, 2020

--------------------------------------------------------------------------------

EXECUTION VERSION


payroll procedures; provided, however, that any such installments otherwise
payable during the 60 day period immediately following the Separation Date shall
be paid to you in the first payroll cycle after the sixtieth day following the
Separation Date.
 
b.
Pro-Rated Bonus: The Company will pay to the Executive a pro-rated annual bonus
for 2020 equal to (x) the annual bonus that Executive would have received based
on actual performance for 2020 if Executive had remained in the employ of the
Company for the entire fiscal year, if any, multiplied by (y) a fraction, the
numerator of which is the number of days Executive was in the employ of the
Company during 2020 and the denominator of which is 365, less all applicable
taxes and withholdings and other applicable deductions, to be paid at the same
time annual bonuses are paid by the Company to other executives of the Company
for fiscal year 2020, but in no event later than March 15, 2021.



c.
COBRA: If, after the Separation Date, you elect continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) for you and your eligible dependents, within the time period
prescribed pursuant to COBRA, the Company will reimburse you for the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Employee’s termination or resignation) until the earlier of (A) March 20,
2021, or (B) the date upon which you and your eligible dependents become covered
under similar plans. COBRA reimbursements will be made by the Company to you
consistent with the Company’s normal expense reimbursement policy and will be
taxable to the extent required to avoid adverse consequences to Employee or the
Company under either Code Section 105(h) or the Patient Protection and
Affordable Care Act of 2010.



d.
Equity: Executive shall cease to be a Service Provider for purposes of the
applicable Equity Plan and award agreements as of April 3, 2020 and shall not be
eligible to receive any further equity or equity-based awards.



e.
Transition Payment: In lieu of the acceleration of vesting of Executive’s April
1, 2021 and April 2, 2021 restricted stock unit awards, Executive will be paid a
lump sum cash payment of $140,000 upon the 60th day following the Separation
Date. 

f.
For the sake of clarity, the Separation Benefits identified in Sections 2.a-e
herein shall be due to the Executive pursuant to the terms hereunder upon
Executive’s timely execution and delivery and non-revocation of this Agreement,
(y) Executive’s timely execution and delivery of the Confirmation, and (z)
continued compliance with his promises and covenants hereunder, and shall be
provided regardless of the reason for the termination of his employment;
provided, however, that Executive shall not be entitled to the Separation
Benefits specified in Section 2.e if Executive's employment is terminated with
Cause prior to June 19, 2020, as Cause is defined in the Employment Agreement.

3.
As an express condition to the receipt of the Separation Benefits, Executive
must execute and deliver to the Company, either on or within twenty-one (21)
days following the Separation Date, the Confirmation, and must not revoke the
Confirmation within the time period specified therein. Executive expressly
acknowledges and agrees that, if Executive fails to so timely execute and
deliver the Confirmation, or timely revokes the Confirmation in accordance with
its terms,



Initials: LW
Date: April 10, 2020

--------------------------------------------------------------------------------

EXECUTION VERSION


Executive shall forfeit all rights to the Separation Benefits. The Company
agrees promptly to countersign the Confirmation.


4.
OWBPA. This Agreement is intended to satisfy the requirements of the Older
Workers’ Benefit Protection Act (the “OWBPA”), 29 U.S.C. sec. 626(f).



a.
You acknowledge and agree that (i) you have read and understand the terms of
this Agreement; (ii) you are advised to consult with an attorney before
executing this Agreement, and you have been represented by legal counsel in
connection with the signing of this Agreement or you have waived your right to
such representation; (iii) you understand that the Company hereby gives you a
period of at least twenty-one (21) days to review and consider this Agreement
before signing it. You further understand that you may use as much of this
review and consideration period as you wish prior to signing. The Executive
understands that he may revoke this Agreement for a period of seven (7) days
after he signs each respective agreement, and that neither agreement shall be
effective or enforceable until the expiration of each respective seven (7) day
revocation period.  You also agree and acknowledge that the consideration
provided to you under this Agreement is in addition to anything of value to
which you are already entitled.



b.
You may revoke this Agreement for a period of seven (7) days following the day
you sign same (the “Revocation Period”). Any revocation must be submitted, in
writing, to Shutterstock, Inc. 350 Fifth Avenue, 21st Floor, New York, New York
10118 Attention: General Counsel, and must state, “I hereby revoke my acceptance
of my Separation Agreement and General Release”. This Agreement shall not become
effective or enforceable until the expiration of the Revocation Period (the
“Effective Date”). If the last day of the Revocation Period is a Saturday,
Sunday or such legal holiday, then the Revocation Period shall not expire until
the next following day which is not a Saturday, Sunday or legal holiday. If you
revoke this Agreement, it shall not be effective or enforceable, and you will
receive no further benefits under this Agreement.



c.
Preserved Rights of Executive. This Agreement does not waive or release any
rights or claims that you may have under the Age Discrimination in Employment
Act of 1967 (the “ADEA”) that arise after your execution of this Agreement. In
addition, this Agreement does not prohibit you from challenging the validity of
this Agreement’s waiver and release of claims under the ADEA or the OWBPA or
commencing an arbitration to enforce this Agreement, in accordance with
Paragraph 15 below.



5.
No Other Compensation. Except as expressly set forth in this Agreement,
Executive shall not be entitled to any other compensation or benefits, including
but not limited to salary, front pay, back pay, vacation pay, severance,
commissions or bonuses from Releasees, as defined below, with respect to your
employment with or termination from Shutterstock.



6.
Release.



a.
For and in consideration of the payments and benefits enumerated in Paragraph 2,
and for other valuable consideration to be provided to Executive pursuant to
this Agreement, the receipt and sufficiency of which you hereby acknowledge,
you, for yourself, your heirs, executors, administrators, trustees, legal
representatives, successors and assigns (collectively referred to as
“Releasors”), hereby forever release and discharge Shutterstock and any of its
employees, officers, shareholders, investors, subsidiaries,



Initials: LW
Date: April 10, 2020

--------------------------------------------------------------------------------

EXECUTION VERSION


joint ventures, affiliates, divisions, employee benefit and/or pension plans or
funds, successors and assigns and any of their past, present or future
directors, officers, attorneys, agents, trustees, administrators, employees, or
assigns (whether acting as agents or in their individual capacities)
(collectively referred to as “Releasees”), from any and all claims, demands,
causes of action, contracts, suits, proceedings, debts, damages and liabilities,
in law or equity, known or unknown, whether asserted or not, arising out of or
relating to your employment by or performance of services for Shutterstock or
the termination of such employment or services, including without limitation any
claims relating to a wrongful, premature or discriminatory termination of your
employment and/or any and all claims under any and all federal, state or local
laws including, but not limited to the fair employment practice laws of all
jurisdictions, states, municipalities and localities, including, but not limited
to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et
seq., the Civil Rights Act of 1991, the Older Workers Benefit Protection Act,
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §621 et
seq., the Americans With Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Immigration Reform
and Control Act of 1986, the Civil Rights Act of 1866, 42 U.S.C. §1981, the
Employee Retirement Income Security Act of 1974; the Family and Medical Leave
Act of 1993, the Genetic Information Non-Discrimination Act of 2008; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §2101 et seq., the New
York Executive Law, Article 15, §290 et seq., the New York State Labor Law, the
New York City Human Rights law, the New York City Earned Sick Time Act; all as
amended; and any claims relating to rights under federal, state or local laws
prohibiting discrimination on the basis of race, color, creed, ancestry,
national origin, age, sex, or other basis prohibited by law, and any other
applicable federal, state or local laws or regulations. You expressly waive any
and all entitlement you have now, to any relief, such as back pay (to the
exclusion of any references in this Agreement), front pay, reinstatement,
compensatory damages, punitive damages, as well as all claims, demands, causes
of action, and liabilities of any kind whatsoever (upon any legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local or
otherwise including but not limited to tortious conduct), whether known or
unknown, by reason of any act, omission, transaction or occurrence which
Releasors ever had, now have or hereafter can, shall or may have arising out of
your employment or separation from employment with Shutterstock against the
Releasees up to and including the date of your execution of this Agreement.
Notwithstanding the foregoing, you will not release or discharge the Releasees
from any of Shutterstock’s obligations to you under or pursuant to (1) this
Agreement (or any benefit plans referenced therein), (2) any tax qualified
pension plan of Shutterstock pertaining to vested and accrued benefits, or (3)
any obligations of indemnification in your capacity as an employee, officer or
director of the Company, whether under insurance policies, contract, Company
by-laws or certification of incorporation or under applicable law.


b.
Executive understands and agrees that this is a full and general release
covering all unknown, undisclosed and unanticipated losses, wrongs, injuries,
debts, claims or damages to you which may have arisen, or may arise from any act
or omission prior to the date of your execution of this Agreement, including,
without limitation, any claim arising out of or related, directly or indirectly,
to your employment, compensation or termination of employment, as well as those
losses, wrongs, injuries, debts, claims or damages now known or disclosed which
may arise as a result of any act or omission as described above.



Initials: LW
Date: April 10, 2020

--------------------------------------------------------------------------------

EXECUTION VERSION




c.
The Company hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Executive from any and all claims arising out of acts
undertaken by the Executive in good faith and in a manner the Executive
reasonably believed to be in or not opposed to the best interests of the
Company; provided, however, that this release does not include any claims
arising out of or related to any fraudulent, criminal, or willful misconduct by
the Executive.



[Paragraph 7 intentionally omitted.]


7.
Executive acknowledges that no representations have been made to you by the
Company (other than in this Agreement) about the benefits that the Company might
or might not offer in the future.

 
8.
Continuing and Post-Employment Obligations.



a.
Return of Property. Executive agrees that by the termination of employment, or
as soon thereafter as possible, you will return to the Company all Releasees’
credit cards, files, memoranda, documents, records and copies of the foregoing,
keys, all storage media containing Releasees’ information and any other property
of the Releasees in your possession. You represent and warrant that as of the
termination of your employment, or as soon thereafter as possible, you will have
deleted all files, memoranda, documents and/or records containing Releasees’
information from any computer or storage device which you have utilized which is
not located on Company premises. The Company acknowledges and agrees that you
may retain any documents in your possession concerning employee benefits and/or
compensation and personal contacts.



b.
Non-Disclosure and Non-Competition. You further agree not to disclose, nor use
for your benefit or the benefit of any other person or entity, any information
received in connection with the Releasees which is confidential or proprietary
and (i) which has not been disclosed publicly by the Releasees, (ii) which is
otherwise not a matter of public knowledge or (iii) which is a matter of public
knowledge but you know or have reason to know that such information became a
matter of public knowledge through an unauthorized disclosure. You further
understand and acknowledge that you continue to be bound by the Shutterstock,
Inc. Employee Non-Disclosure, Non-Compete and Non-Solicitation Agreement
executed and acknowledged by you on May 8, 2019 (the “Employee Obligations
Agreement”).



c.
Non-Solicitation. In addition to the non-solicitation obligations set forth in
Paragraph 10 of the Employee Obligations Agreement, for a period of one (1) year
following the Separation Date hereof, you shall not, without the prior written
consent of the Company’s Chief Human Resources Officer: (a) directly or
indirectly solicit or employ (or encourage any company or business organization
in which you are an officer, manager, employee, partner, director, consultant or
member, to solicit or employ) or (b) refer to any employee search firms, any
person who was employed by the Company on the Separation Date. This
Non-Solicitation provision does not, however, restrict any company or business
organization in which you are an officer, manager, employee, partner, director,
consultant or member from employing or engaging as an independent contractor,
any such person whose employment or engagement you have not directly or
indirectly solicited or encouraged, including but not limited to general job
postings that



Initials: LW
Date: April 10, 2020

--------------------------------------------------------------------------------

EXECUTION VERSION


are not directed to any person who was employed by the Company on the Separation
Date.


d.
Non-Disparagement.

i.
You will not disparage Releasees, or issue any communication, written or
otherwise, that reflects adversely on or encourages any adverse action against
Releasees, except: (a) if testifying truthfully under oath pursuant to any
lawful court order or subpoena, (b) otherwise responding to or providing
disclosures required by law, or (c) while engaging in the activities referenced
in Paragraph 10 of this Agreement. This includes any statement to or response to
an inquiry by any member of the press or media, whether written, verbal,
electronic, or otherwise. Nothing herein shall prevent you from including your
employment with Shutterstock on your resume.



ii.
The Company shall direct its Executive Leadership Team (specifically: Jon
Oringer, Stan Pavlovsky, Heidi Garfield and Jarrod Yahes) not to disparage or
induce or encourage others to disparage you at any time and that such conduct is
prohibited.



iii.
You shall direct any potential employer seeking a reference or employment
verification to Shutterstock’s Human Resources Department, in response to which
the Company shall state (a) dates of your employment, (b) last position held,
and (c) that it is the Company’s policy to only provide these details.



e.
Future Employment. Unless otherwise determined by the Company, you shall not
apply for or seek employment with the Company, and you waive and release any
right to be considered for such employment.



f.
Cooperation. You agree to cooperate reasonably in any investigation Releasees
undertake into matters occurring during your employment with the Company.
Additionally, you agree that when requested by Releasees or third parties with
Releasees’ consent (“Designated Third Parties”), you will promptly and
reasonably respond to all inquiries from Releasees, Designated Third Parties and
its/their representatives concerning matters relating to Releasees including but
not limited to any claims or lawsuits by or against Releasees or any third
parties. Furthermore, you agree to testify in matters related to Releasees when
reasonably requested by Releasees or Designated Third Parties and, for all
matters which are not adverse to you, the Company shall reimburse your
reasonable preapproved out-of-pocket expenses incident to such cooperation and
provide counsel at the Company’s sole expense on your behalf. In the event that
you would prefer to have your own counsel, you may do so at your own cost and
expense.



9.
Nothing in this Agreement shall prohibit or restrict you (or your attorney)
without prior notice to Releasees from filing a charge, testifying, assisting,
or participating in any manner in an investigation, or proceeding; responding to
any inquiry; or making protected disclosures to, or otherwise communicating
with, any administrative or regulatory agency or authority, including, but not
limited to, the Securities and Exchange Commission (SEC), the Financial Industry
Regulatory Authority (FINRA), the Commodity Futures Trading Commission (CFTC),
the Consumer Financial Protection Bureau (CFPB), the US Department of Justice
(DOJ), the US Congress, any agency Inspector General, the Equal Employment
Opportunity Commission



Initials: LW
Date: April 10, 2020

--------------------------------------------------------------------------------

EXECUTION VERSION


(EEOC) and the National Labor Relations Board (NLRB). Pursuant to the Defend
Trade Secrets Act of 2016, an individual may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. Further, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the employer's trade secrets to the attorney and use the trade secret
information in the court proceeding if the individual: (a) files any document
containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.


10.
Confidentiality. To the extent permitted by law, the parties agree not to
disclose any claims that have been or could have been raised against Releasees
or Executive, or the facts and circumstances underlying this Agreement, except
they may make such disclosures: (a) to their immediate family, tax advisors, or
taxing authorities, so long as such person or entity agrees to be bound by the
confidential nature of this Agreement; (b) to their legal counsel; (c) pursuant
to the order of a court; (d) while engaging in the activities referenced in
Paragraph 10 of this Agreement; (e) as required by applicable law; and/or (f)
for purposes of securing enforcement of the terms and conditions of this
Agreement, should that ever be necessary.



11.
Section 409A. The Company may deduct or withhold from any compensation or
benefits any applicable federal, state or local tax or employment withholdings
or deductions resulting from any payments or benefits provided under this
Agreement. In addition, it is the Company’s intention that all payments or
benefits provided under this Agreement comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), including without limitation the
six month delay for payments of deferred compensation to “key employees” upon
separation from service pursuant to Section 409A(a)(2)(B)(i) of the Code (if
applicable), and this Agreement shall be interpreted, administered and operated
accordingly. If under this Agreement an amount is to be paid in installments,
each installment shall be treated as a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii). Notwithstanding anything to the contrary
herein, the Company does not guarantee the tax treatment of any payments or
benefits under this Agreement, including without limitation under the Code,
federal, state, local or foreign tax laws and regulations. In no event may you,
directly or indirectly, designate the calendar year of any payment under this
Agreement. In the event the period of notice and payment referenced in Section 2
of this Agreement ends in the taxable year following your termination of
employment, any severance payment or deferred compensation payment shall be paid
or commence in such subsequent taxable year if required under Section 409A of
the Code.



12.
No Admission. The parties agree that this Agreement shall not constitute or
operate as an acknowledgment or admission of any kind by Releasees that they
have violated any federal, state, local or municipal statute, regulation or
common law, or breached any other legal obligation or duty Releasees have or
ever had to you.



13.
Amendment; Successors. This Agreement shall be binding upon the Parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly authorized representatives of the Parties
hereto. This Agreement are binding upon and shall inure to the benefit of the
Parties and their respective agents, assigns, heirs, executors, successors and
administrators, including any corporation with which or into which the Company
may be merged or which may succeed to its asserts or business. For the avoidance
of doubt, the Executive’s death or disability shall not affect his continued
eligibility (or that of his estate, as



Initials: LW
Date: April 10, 2020

--------------------------------------------------------------------------------

EXECUTION VERSION


applicable) to receive the Severance Benefits, subject to the terms and
conditions of this Agreement.


14.
Waiver of Rights. No delay or omission by a party in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by a party on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.



15.
Acknowledgement. By executing this Agreement, you affirm that you are competent
and understand and accept the nature, terms and scope of this Agreement as fully
resolving all differences and disputes between you and Releasees. Moreover, you
acknowledge that by signing your name below you have read, understand and accept
each of the terms of this Agreement, that you have had sufficient opportunity to
review it, to consult with an attorney or other advisor (at your own expense),
and have done so to the extent that you deem appropriate.



16.
Tax Acknowledgement. In connection with the payments and consideration provided
to the Executive pursuant to this Agreement, the Company shall withhold and
remit to the tax authorities the amounts required under applicable law, and the
Executive shall be responsible for all applicable taxes with respect to such
payments and consideration under applicable law.  The Executive acknowledges
that he is not relying upon the advice or representation of the Company with
respect to the tax treatment of any of the payments or benefits set forth in
Paragraph 2 of this Agreement



17.
Entire Agreement. Except for the Employee Obligations Agreement, which shall
remain in full force and effect, this is the entire Agreement between you and
the Company. This Agreement may not be modified or canceled in any manner except
by a writing signed by both you and an authorized Company official. You
acknowledge that the Company has made no promises or representations to you
other than those in this Agreement. It is not necessary that the Company sign
this Agreement for it to become binding upon you. To the extent there is any
conflict or inconsistency between any term of this Agreement and the Employee
Obligations Agreement, the term which provides the greater benefit or protection
to Releasees shall control.



18.
Jurisdiction and Arbitration. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to conflicts of laws. In the event that either party believes that the
other party has breached this Agreement, Executive and the Company hereby agree
that such dispute shall be submitted to JAMS for confidential and binding
arbitration before a single arbitrator at JAMS’ offices in New York City, in
accordance with JAMS’ Employment Arbitration Rules & Procedures. No claims may
be arbitrated on a class or collective basis. Both Executive and the Company
expressly waive any right to submit, initiate, or participate in a
representative capacity, or as a plaintiff, claimant or member in a class
action, collective action or other representative or joint action, regardless of
whether the action is filed in arbitration or in court. Notwithstanding the
foregoing, either you or the Company may seek injunctive relief in a lawsuit
filed in a court of competent jurisdiction in order to prevent irreparable harm
or preserve the status quo. Any award pursuant to said arbitration shall be
accompanied by a written opinion of the arbitrator setting forth the reason for
the award, including findings of fact and conclusions of law. The award rendered
by the arbitrator shall be conclusive and binding upon the parties hereto, and
judgment upon the award may be entered, and enforcement may be sought in, any
court of competent jurisdiction. YOU UNDERSTAND THAT, ABSENT THIS AGREEMENT, YOU
AND THE COMPANY WOULD HAVE THE



Initials: LW
Date: April 10, 2020

--------------------------------------------------------------------------------

EXECUTION VERSION


RIGHT TO SUE EACH OTHER IN COURT, AND THE RIGHT TO A JURY TRIAL, BUT, BY THIS
AGREEMENT, BOTH PARTIES GIVE UP THAT RIGHT.


19.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The signatures of any party to a counterpart shall
be deemed to be a signature to, and may be appended to, any other counterpart.
Executed originals transmitted electronically as PDF files (or their equivalent)
shall have the same force and effect as signed originals.



20.
Recital Paragraphs. The recital paragraphs at the beginning of this Agreement
are incorporated by reference as if fully set forth herein.



21.
YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS AGREEMENT, UNDERSTAND IT, AND
ARE VOLUNTARILY ENTERING INTO IT OF YOUR OWN FREE WILL, WITHOUT DURESS OR
COERCION, AFTER DUE CONSIDERATION OF ITS TERMS AND CONDITIONS. YOU FURTHER
ACKNOWLEDGE THAT EXCEPT AS STATED IN THIS AGREEMENT, NEITHER THE COMPANY NOR ANY
REPRESENTATIVE OF THE COMPANY HAS MADE ANY REPRESENTATIONS OR PROMISES TO YOU.
YOU FURTHER ACKNOWLEDGE THAT YOU HAVE BEEN GIVEN AN OPPORTUNITY TO CONSULT WITH
COUNSEL OF YOUR CHOICE BEFORE SIGNING THIS AGREEMENT. YOU UNDERSTAND THAT
WHETHER OR NOT YOU DO SO IS YOUR DECISION.



22.
Should any provision of this Agreement be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect.



Executive provides this Agreement as of the current date and acknowledges that
execution of this Agreement is in further consideration of Paragraph 2.a, to
which Executive agrees you would not be entitled if you did not sign this
Agreement.




Initials: LW
Date: April 10, 2020

--------------------------------------------------------------------------------

EXECUTION VERSION




Executive must sign and return this Agreement to Shutterstock Inc., General
Counsel or a similarly designated representative, 350 Fifth Avenue, 21st Floor,
New York, NY 10118 no later than the close of business on the twenty-first
(21st) day following receipt of this Agreement, or as extended, or irrevocably
lose the right to receive the consideration detailed herein. Executive intends
that this Agreement will become a binding agreement between Executive and the
Company if you do not revoke your acceptance in seven (7) days.


Sincerely,
Shutterstock, Inc.


By: /s/ Stan Pavlovsky                    April 10, 2020
Stan Pavlovsky    Date    
    
Read, Agreed to and Accepted:


/s/ Louis Weiss                         April 10, 2020
Louis Weiss                    Date








Initials: LW
Date: April 10, 2020

--------------------------------------------------------------------------------


EXECUTION VERSION


EXHIBIT A


CONFIRMATION AND RELEASE


Reference is made to that certain Separation Agreement and General Release (the
“Agreement”) by and among Shutterstock, Inc. (the “Company”) and Louis Weiss,
dated as of [date]. Capitalized terms used but not defined in this Confirmation
and Release (the “Confirmation”) shall have the meanings given to them in the
Agreement.


By my signature below, I, Louis Weiss (“Executive”), and the Company, hereby
acknowledge, agree to, and confirm each of the following:


1.
My employment with the Company ended on _______ [     ], 2020 (the “Separation
Date”).

2.
As an express condition to my receipt of the Separation Benefits set forth in
the Agreement, I must timely execute and deliver to the Company, and not revoke,
a copy of this Confirmation.

3.
By executing this Confirmation, you, for yourself, your heirs, executors,
administrators, trustees, legal representatives, successors and assigns
(collectively referred to as “Releasors”), hereby forever release and discharge
Shutterstock and any of its employees, officers, shareholders, investors,
subsidiaries, joint ventures, affiliates, divisions, employee benefit and/or
pension plans or funds, successors and assigns and any of their past, present or
future directors, officers, attorneys, agents, trustees, administrators,
employees, or assigns (whether acting as agents or in their individual
capacities) (collectively referred to as “Releasees”), from any and all claims,
demands, causes of action, contracts, suits, proceedings, debts, damages and
liabilities, in law or equity, known or unknown, whether asserted or not,
arising out of or relating to your employment by or performance of services for
Shutterstock or the termination of such employment or services through the date
of this Confirmation, including without limitation any claims relating to a
wrongful, premature or discriminatory termination of your employment and/or any
and all claims under any and all federal, state or local laws including, but not
limited to the fair employment practice laws of all jurisdictions, states,
municipalities and localities, including, but not limited to Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et seq., the Civil Rights
Act of 1991, the Older Workers Benefit Protection Act, the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §621 et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Immigration Reform and Control Act of
1986, the Civil Rights Act of 1866, 42 U.S.C. §1981, the Employee Retirement
Income Security Act of 1974; the Family and Medical Leave Act of 1993, the
Genetic Information Non-Discrimination Act of 2008; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2101 et seq., the New York Executive
Law, Article 15, §290 et seq., the New York State Labor Law, the New York City
Human Rights law, the New York City Earned Sick Time Act; all as amended; and
any claims relating to rights under federal, state or local laws prohibiting
discrimination on the basis of race, color, creed, ancestry, national origin,
age, sex, or other basis prohibited by law, and any other applicable federal,
state or local laws or regulations. You expressly waive any and all entitlement
you have now, to any relief, such as back pay (to the exclusion of any
references in this Agreement), front pay, reinstatement, compensatory damages,
punitive damages, as well as all claims, demands, causes of action, and
liabilities of any kind whatsoever (upon any legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local or otherwise including
but not limited to tortious conduct), whether known or unknown, by reason of any
act, omission, transaction or occurrence which Releasors ever had, now have or
hereafter can, shall or may have arising out of your employment or separation
from






--------------------------------------------------------------------------------

EXECUTION VERSION


employment with Shutterstock against the Releasees up to and including the date
of your execution of this Confirmation.
4.
Notwithstanding the foregoing, you will not release or discharge the Releasees
from any of Shutterstock’s obligations to you under or pursuant to (1) the
Agreement (or any benefit plans referenced therein), (2) any tax qualified
pension plan of Shutterstock pertaining to vested and accrued benefits, or (3)
any obligations of indemnification in your capacity as an employee, officer or
director of the Company, whether under insurance policies, contract, Company
by-laws or certification of incorporation or under applicable law.

5.
The Company hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Executive from any and all claims arising out of acts
undertaken by the Executive in good faith and in a manner the Executive
reasonably believed to be in or not opposed to the best interests of the Company
through the date of this Confirmation; provided, however, that this release does
not include any claims arising out of or related to any fraudulent, criminal, or
willful misconduct by the Executive.

6.
I further acknowledge and confirm that, from the Separation Date in the
Agreement until the date I execute this Confirmation, I have continued to be in
compliance with my covenants under Section 9 of the Agreement, and that my
continued compliance with all terms of the Agreement is an express condition to
my receipt of the Separation Benefits. I expressly and specifically acknowledge
that I have fully complied with Section 9.a of the Agreement, which requires me
to promptly return to the Company as of the Separation Date all documents and
other property in my possession belonging to the Company.

7.
I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, UNDERSTAND IT, AND AM
VOLUNTARILY ENTERING INTO IT OF MY OWN FREE WILL, WITHOUT DURESS OR COERCION,
AFTER DUE CONSIDERATION OF ITS TERMS AND CONDITIONS. I FURTHER ACKNOWLEDGE THAT
EXCEPT AS STATED IN THIS AGREEMENT, NEITHER THE COMPANY NOR ANY REPRESENTATIVE
OF THE COMPANY HAS MADE ANY REPRESENTATIONS OR PROMISES TO ME. I FURTHER
ACKNOWLEDGE THAT I HAVE BEEN GIVEN AN OPPORTUNITY TO CONSULT WITH COUNSEL OF MY
CHOICE BEFORE SIGNING THIS AGREEMENT. I UNDERSTAND THAT WHETHER OR NOT I DO SO
IS MY DECISION.

8.
No Admission. The parties agree that this Agreement shall not constitute or
operate as an acknowledgment or admission of any kind by Releasees that they
have violated any federal, state, local or municipal statute, regulation or
common law, or breached any other legal obligation or duty Releasees have or
ever had to you.

9.
Should any provision of this Agreement be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect.

10.
Except as otherwise set forth in the Agreement or this Confirmation, this is the
entire Agreement between you and the Company. This Confirmation may not be
modified or canceled in any manner except by a writing signed by both you and an
authorized Company official. You acknowledge that the Company has made no
promises or representations to you other than those in this Agreement.






--------------------------------------------------------------------------------

EXECUTION VERSION


This Confirmation may not be changed or modified, except by an agreement in
writing signed by each of the parties hereto.
***********************
This Confirmation and Release has been executed by the undersigned on the date
set forth below.


___________________________        ____________________
Louis Weiss                Date


Shutterstock, Inc.


By: ________________________    ____________________
[Signatory]    Date    





